Fourth Court of Appeals
                               San Antonio, Texas
                                     March 25, 2020

                                   No. 04-20-00138-CV

                          John S. ROBISON and Govwhiz, Inc.,
                                      Appellants

                                            v.

                                 Mark E. WATSON, Jr.,
                                       Appellee

                From the 438th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2019-CI-14350
                      The Honorable Monique Diaz, Judge Presiding


                                     ORDER

       The Appellants’ Motion for Extension of Time to File Amended Notice of Appeal is
hereby GRANTED.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2020.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court